Case 1:19-cv-21822-UU Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION

 VIVIAN THERCY,

       Plaintiff,                                   CASE NO.:

 v.

 SECRETARY, FLORIDA DEPARTMENT OF
 CORRECTIONS d/b/a
 SOUTH FLORIDA RECEPTION CENTER,

      Defendant.
 __________________________________/

                   DEFENDANT’S NOTICE OF REMOVAL
           [On removal from Circuit Court for the Eleventh Judicial Circuit
      In and for Miami Dade County, Florida – Case No. 2019-008400-CA-01]

       Defendant, SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS

 (“Department”), by and through undersigned counsel, pursuant to 28 U.S.C. §§

 1331, 1441, and 1446, files this Notice of Removal in the above-styled cause from

 the Eleventh Judicial Circuit, in and for Miami Dade County, Florida where the same

 is now pending as Case No.: 2019-008400-CA-01, to the United States District

 Court, Southern District of Florida. Defendant submits the following in support

 thereof:

       1.     This action was brought and is now pending in the Eleventh Judicial

 Circuit Court in and for Miami Dade County, Florida (Circuit Court), under Case

 Number 2019-008400-CA-01.
                                          1
Case 1:19-cv-21822-UU Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 4




       2.     This civil action was commenced in the Circuit Court on or about

 March 18, 2019, by the filing of a Complaint with the Clerk of that Court. A true

 copy of the Complaint is attached as Exhibit A. Service of process was made upon

 Defendant on April 8, 2019. The Summons is attached as Exhibit B and the Return

 of Service is attached as Exhibit C.

       3.     The action pending in the Circuit Court is a civil action, stating a claim

 which is removable pursuant to 28 U.S.C. §§ 1331 and 1441(a), brought under the

 Fair Labor Standards Act, 29 U.S.C. §201, et seq.)(FLSA), which arises under the

 laws of the United States, for which this Court has original jurisdiction under 28

 USC § 1331(federal question).

       4.     All of the events alleged in the complaint occurred in Miami Dade

 County, Florida.

       5.     Defendant’s Notice of Removal has been filed timely, within thirty (30)

 days after service of Plaintiff’s Complaint pursuant to 28 U.S.C. § 1446(b).

       6.     In accordance with 28 U.S.C. § 1446(d), Defendant is also promptly

 filing a copy of this Notice of Removal with the Clerk of the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami Dade County, Florida and providing

 notice to Plaintiff, by and through Plaintiff’s counsel, listed below.




                                            2
Case 1:19-cv-21822-UU Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 4




       WHEREFORE, Defendant respectfully requests that the above-action now

 pending against it in the Circuit Court under case number 2019-008400-CA-01, be

 removed from that Court.

       Respectfully submitted, this on this 6th day of May, 2019.

                                        ASHLEY MOODY
                                        FLORIDA ATTORNEY GENERAL

                                        /s/ Monica Galindo Stinson
                                        MONICA GALINDO STINSON
                                        Senior Assistant Attorney General
                                        Florida Bar No. 145785
                                        Employment Litigation Bureau
                                        Office of the Attorney General
                                        The Capitol, PL-01
                                        Tallahassee, FL 32399-1050
                                        (850) 414-3300 Phone
                                        (850) 488-4872 Fax
                                        Monica.Stinson@myfloridalegal.com
                                        Attorney for Defendant

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY a true and correct copy of the foregoing was furnished
 to all parties of record listed on the service list below, via CM/ECF system, which
 provides copies to all counsel of record, this 6th day of May, 2019.
                                        /s/ Monica Galindo
                                        MONICA GALINDO STINSON
                                        Senior Assistant Attorney General




                                          3
Case 1:19-cv-21822-UU Document 1 Entered on FLSD Docket 05/06/2019 Page 4 of 4




                               SERVICE LIST

 Anthony M. Georges-Pierre, Esq.
 REMER & GEORGES-PIERRE, PLLC
 44 West Flagler Street, Suite 2200
 Miami, Florida 33130
 Counsel for Plaintiff
 [Via ECF]

 Max L. Horowitz, Esq.
 REMER & GEORGES-PIERRE, PLLC
 44 West Flagler Street, Suite 2200
 Miami, Florida 33130
 Counsel for Plaintiff
 [Via ECF]




                                      4
